Per Curiam.
The trial court granted defendant an accelerated and/or summary judgment in a suit by plaintiff to recover no-fault personal protection insurance benefits from defendant. Plaintiff appeals and we affirm.
Plaintiff was employed by defendant as a dock *603man. He fell and injured his left knee and leg while unloading freight from a semi-trailer.
Plaintiff received workmen’s compensation benefits. He applied for benefits under the no-fault act. MCLA 500.3101 et seq.; MSA 24.13101 et seq.
The trial judge held that workmen’s compensation benefits were plaintiffs exclusive remedy. MCLA 418.101 et seq.; MSA 17.237(101) et seq.
The Supreme Court in Solakis v Roberts, 395 Mich 13, 20; 233 NW2d 1, 4 (1975), said: "When an employee’s injury is within the scope of the act, workmen’s compensation benefits are the exclusive remedy against the employer.”
Affirmed. Costs to defendant.